SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2011 TEFRON LTD. (Translation of registrant's name into English) Ind. Center Teradyon, P.O. Box 1365, Misgav 20179, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A Attached hereto and incorporated by reference herein is an unofficial translation from Hebrew of the Registrant's audited consolidated financial statements as of December 31, 2010, which have been filed with the Israeli Securities Authority. This Form 6-K is hereby incorporated by reference into Tefron Ltd.’s Registration Statement on Form F-3 (Registration No. 333-128847) and its Registration Statements on Form S-8 (Registration Nos. 333-139021 and 333-111932). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEFRON LTD. (Registrant) By: /s/ Eran Rotem Name: Eran Rotem Title: Chief Financial Officer By: /s/ Hanoch Zlotnik Name: Hanoch Zlotnik Title: Treasurer Date: April 4, 2011 Unofficial translation from Hebrew TEFRON LTD. Consolidated financial statements as of December 31, 2010 In U.S. dollars thousands TEFRON LTD. Consolidated Financial Statements as of December 31, 2010 In U.S. Dollars Thousands INDEX Page Auditors’ Report – Internal Control over the Financial Reporting F-1 - F-2 Auditors’ Report F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Income F-5 Consolidated Statements of Comprehensive Income F-6 Consolidated Statements of Changes in Equity F-7 Consolidated Statements of Cash Flows F-8 - F-10 Notes to Consolidated Financial Statements F-11 - F-75 Appendix to Consolidated Financial Statements – List of subsidiaries F-76 Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Auditors Report to the Shareholders of Tefron Ltd. Regarding the Audit of Components of Internal Controlover Financial Reporting Pursuant to Section 9b(c) of the Securities Regulations (Periodic and Immediate Reports) - 1970 We have audited the components of the internal control over financial reporting of Tefron Ltd. (hereinafter: "the Company") as of December 31, 2010. These control components have been determined as explained in the following paragraph. The Company's Board of Directors and Management are responsible for maintaining effective internal control over financial reporting, and evaluating the effectiveness of the components of the internal control over the financial reporting are attached to the period report for the above date. Our responsibility is to express an opinion on the component of the internal control over the financial reporting of the Company, based on out Audit. Components of the internal control over the financial reporting were determined in accordance with Audit Standard 104 of the Institute of Certified Public Accountants in Israel "Audit of Components of Internal Control over Financial Reporting" (hereinafter: "Audit Standard 104"). These components are: (1) controls at the organizational level, including control over the process of preparing and closing the financial reporting, and general controls over the information systems; (2) controls over the sales process; (3) controls over the inventory process; (4) controls over the purchasing process (all of these jointly are hereinafter called: "Audited Control Components"). We conducted our Audit in accordance with generally accepted Audit Standard 104. According to this Standard, we are required to plan and perform the Audit in order to identify the components of internal control and to obtain reasonable assurance as to whether these control components are effective from all significant aspects. Our Audit included achieving understanding regarding internal control of the financial reporting, identifying audited Control Components, evaluating the risk existing in significant weaknesses in the Audited Control Components, and examining the evaluation of effectiveness of the planning and operation of those control components based on the considered risk. Regarding those Audited Control Components, our Audit is to distinguish from internal control over all the significant processes in connection with financial reporting; therefore, our opinion relates to the Audited Control Components only. Moreover, our Audit did not relate to the mutual effects between the Audited Control Components and those which were not audited and, therefore, our opinion does not take into account such possible effects. We believe that our Audit provides reasonable basis for our opinion in connection with the above. F - 1 . Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Due to obvious limitations, the internal controls of financial reporting in general, and components of them in particular, are likely not to prevent or disclose a misleading presentation. In addition, reaching conclusions regarding the future on the basis of an evaluation of any present effectiveness, is exposed to the risk that controls will become unsuitable due to the change in circumstances or the level of the existence of policy or procedures were detrimentally changed. In our opinion, the Company effectively maintains, from all significant aspects, the Audited Control Components, as of December 31, 2010. We have also audited, in accordance with generally accepted Auditing Standards in Israel, the consolidated financial statements of the Company as of December 31, 2010 and 2009, and for each of the three years for the period ended December 31, 2010, and our report dated March 30, 2011 included an unqualified opinion on those financial statements including an emphasis paragraph regarding the Company's business and its losses and the financial covenants with the banks. Kost Forer Gabbay & Kasierer Certified Public Accountant Haifa, March 30, 2011 F - 2 Kost Forer Gabbay & Kasierer 2 Pal-Yam Ave. Haifa 33095, Israel Auditor's Report To the Shareholders and Board of Directors of Tefron Ltd. We have audited the accompanying consolidated balance sheets of Tefron Ltd. ("the Company”) as of December 31, 2010 and 2009 and the consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the years ended December 31, 2010, 2009 and 2008. These financial statements are the responsibility of the Company's Board of Directors and Management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards in Israel, including those prescribed by the Auditor's Regulations (Auditor's Mode of Performance), 1973. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Board of Directors and Management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December31, 2010 and 2009, and the results of their operations, changes in equity and cash flows for each of the years ended December 31, 2010, 2009 and 2008, in conformity with International Financial Reporting Standards ("IFRS") and with the provisions of the Israeli Securities Regulations (Annual Financial Statements), 2010. Without qualifying our opinion, we draw attention to Note 1d to the financial statements about the Company's business and its losses, and the financial covenants with the banks. Regarding Management’s plans see Note 1d. We also audited, pursuant to Auditing Standard 104 of the Institute of Certified Public Accountants in Israel “Auditing of Internal Control Components over Financial Reporting”, internal control components over financial reporting of the Company as of December 31, 2010, and our report of March 31, 2011 included an unqualified opinion on the effective existence of those components. Kost Forer Gabbay & Kasierer Certified Public Accountants Haifa, March 30, 2011 F - 3 Tefron Ltd. Consolidated Balance Sheets As of December 31, Note $ thousands Current assets Cash Investment in securities available for sale Trade receivables 4 Other receivables 5 Inventory 6 Non current assets held for sale 7 - Non-current assets Deferred taxes, net 16 Property, plant and equipment, net 7 Goodwill and intangible assets 8 Current liabilities Bank credit (including current portion of long-term loans) 10 Trade payables 11 Other current liabilities 12 Non-current liabilities Long-term bank loans - Employee benefits, net 15 Other non-current liabilities - Deferred taxes, net 16 - Capital attributable to the Company's shareholders 18 Share capital Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Capital reserve for transactions with a controlling shareholder - Other capital reserves ) 29 Total capital The accompanying notes are an integral part of the consolidated financial statements March 30, 2011 Date of approval of the financial statements Arnon Tieberg Chairman of the Board Amit Meridor CEO Eran Rotem CFO F - 4 Tefron Ltd. Consolidated Statements of Income For the year ended December 31, Note $ thousands (excluding loss per share data) Sales Cost of sales, net 20a Gross profit (loss) ) ) Selling and marketing expenses 20b General and administrative expenses 20c Other expenses (income) 20d ) Operating loss ) ) ) Loss from early repayment of subordinated notereceivable 9 - ) - Financial income 20h 30 Financial expenses 20h ) ( 2,259 ) ) Financial expenses, net ) ) ) Loss before taxes on income ) ) ) Tax benefit 16 Loss ) ) ) Loss per share attributable to owners of the parent(in $) Basic and diluted loss per share ) ) ) The accompanying notes are an integral part of the consolidated financial statements F - 5 Tefron Ltd. Consolidated Statements of Comprehensive Income For the year ended December 31, $ thousands Loss ) ) ) Other comprehensive income (loss) (net of tax effect) *): Realized gain on cash flow hedges, net ) ) ) Realized loss (gain) on available-for-sale securities - - 77 Unrealized gain from cash flow hedges, net - 23 Unrealized loss on available for sale securities (5 ) ) - Actuarial gain (loss) on defined-benefit plans, net ) ) Other comprehensive income (loss) ) ) Total comprehensive income (loss) Total comprehensive income (loss) attributed to owners of the parent ) ) ) *) See Note 16e The accompanying notes are an integral part of the consolidated financial statements F - 6 Tefron Ltd. Consolidated Statement of Changes in Equity Relating to the Company's shareholders Share capital Additional paid in capital Retained deficit Treasury shares Capital reserve for available for sale financial assets Capital reserve for cash flow hedges Capital reserve for transactions with a controlling shareholder Total equity $ thousands Balance as of January 1, 2010 ) ) ) - Total comprehensive loss - - ) - (5 ) ) - ) Share-based payment to employees - Issue of rights (less issue costs of $240 thousand) - Private placement (less issue costs of $297 thousand) ) - Capital benefit from a transaction with a controlling shareholder - 190 190 Balance as of December 31, 2010 19,818 107,204 ) ) ) - 190 35,910 Relating to the Company's shareholders Share capital Additional paid in capital Retained deficit Treasury shares Capital reserve for available for sale financial assets Capital reserve for cash flow hedges Total Share options in consolidated company Total equity Balance as of January 1, 2009 ) ) - 23 Total comprehensive income (loss) - - ) - ) 92 ) - ) Share-based payment to employees - Cancelation of stock options in consolidated company - 247 - 247 ) - Balance as of December 31, 2009 7,518 107,522 ) ) ) 115 46,995 - 46,995 Relating to the Company's shareholders Share capital Additional paid in capital Retained deficit Treasury shares Capital reserve for available for sale financial assets Capital reserve for cash flow hedges Total Share options in consolidated company Total equity Balance as of January 1, 2008 ) ) ) - Total comprehensive income (loss) - - ) - 77 ) ) - ) Share-based payment to employees - Share-based payment in consolidated company - Dividend - - ) - - - ) - ) Balance as of December 31, 2008 7,518 107,104 ) ) - 23 63,498 247 63,745 The accompanying notes are an integral part of the consolidated financial statements F - 7 Tefron Ltd. Consolidated Statement of Cash Flows For the year ended December 31, $ thousands Cash flows from operating activities Loss ) ) ) Adjustments to reconcile loss to net cash used in operating activities: Adjustments to reconcile loss to net cash provided used in operatingactivities: Depreciation and amortization Impairment (reversal of impairment) of property, plant and equipment and intangible assets ) Inventories write-off Extinguishment of contingent consideration (b) - ) - Impairment of available-for-sale securities - - Share-based payments Loss (gain) on sale of property, plant and equipment ) Gain on sale of available-for-sale securities - - ) Deferred taxes, net ) ) ) Change in employee benefits, net ) ) Loss on early repayment of subordinated note receivable - - Accrued interest and amortization of available-for-sale securities - - ) Accrued interest on deposits - - ) Taxes on income ) ) Finance expenses Changes in items of operating assets and liabilities: Decrease in trade receivables Decrease in other receivables Decrease (increase) in inventory ) Decrease in trade payables ) ) ) Increase (decrease) in other current liabilities ) ) 77 ) Cash paid and received during the year for: Interest paid ) ) ) Interest received 30 Taxes paid ) ) - Taxes received - ) ) ) Net cash used in operating activities ) ) ) The accompanying notes are an integral part of the consolidated financial statements F - 8 Tefron Ltd. Consolidated Statement of Cash Flows For the year ended December 31, $ thousands Cash flows from investing activities Purchase of property, plant and equipment ) ) ) Purchase of intangible assets (2 ) ) ) Acquisition of business (a) - - ) Contingent considerationpaid - ) - Proceeds from sale of property, plant and equipment 18 35 Proceeds from early repayment loss from subordinated note receivable - - Proceeds from sale of available-for-sale securities - - Proceeds from maturity of short - term investments - - Net cash provided by investing activities Cash flows from financial activities Short-term bank credit from banks, net ) Repayment of long-term loans ) ) ) Proceeds from long-term loans - Proceeds from a private placement, net - - Proceeds from a rights offering, net - - Dividend paid to shareholders - - ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalent at the beginning of the year Cash and cash equivalent at the end of the year The accompanying notes are an integral part of the consolidated financial statements F - 9 Tefron Ltd. Consolidated Statement of Cash Flows For the year ended December 31, $ thousands (A) Purchase of operations (see Note 3b) Assets and liabilities as of acquisition date: Order backlog - - Customer relationships - - Goodwill - - Deferred tax liability - - ) Contingent consideration - - ) - - (B) Significant non cash transactions Purchase of operations (see Note 3a) Operation’s assets on the acquisition date: Inventory Customer base - - Order backlog - - NB brand license 78 - - Goodwill 49 - Purchase of other assets for contingent consideration - - Extinguishment of contingent consideration against goodwill - - The accompanying notes are an integral part of the consolidated financial statements F - 10 Tefron Ltd. Notes to Consolidated Financial Statements Note 1:General a. Tefron Ltd. ("the Company") is a company registered in Israel. The Company is engaged, through subsidiaries in the design, development, production and sale of intimate apparel, swimwear and active wear which are manufactured using two different methods (the "Seamless" method and the "Cut & Sew" method). The Company's principal markets are the United States and Europe. The Company’s shares are traded on the Tel Aviv Stock Exchange as well as on the OTC Bulletin Board in the USA. For additional details see also Note 18f. The Company's headquarters are located at Misgav Industrial Zone. b. Definitions In these financial statements: The Company Tefron Ltd. The Group Tefron Ltd. and its subsidiaries, as detailed in the accompanying list. Subsidiaries Companies in which the Company has a controlling interest (as defined in IAS 27) and whose financial statements are consolidated with those of theCompany. Related parties As defined in IAS 24. Interested parties and controlling shareholder As defined in the Securities Regulations (Annual Financial Statements) - 2010 c. During the first quarter, the Company started a turnaround program to improve its business results (hereinafter: the Turnaround Program). Correct as the date of signing this report, there were operating improvements identified with the production floor, such as: shortening the supply date to customers and a drop in waste in the production process, a decline in the Company's cost basis, such as: the manpower clause, rent and transport. Up to the date of signing this report, significant improvements were achieved in these items, in the framework of the turnaround program. d. The Company had losses of $22,686 thousand for the year ended December 31, 2010. Furthermore, during this period, the Company had negative cash flows from operating activities of $2,420 thousand. Due to the global economic crisis, the decline in demand and the continuing losses, at the end of 2009 the Company required additional sources of financing. During March 2010, the Company raised, through a rights offering to its shareholders and a private placement – as mentioned in Note 18b – a gross amount of $4 million. In addition, on March 2, 2010, the Company signed a final agreement with the banks regarding the reorganization of its credit lines and new undertakings to the banks, and on December 24, an amendment to the final agreement as detailed in Notes 13b and 13c, respectively. According to the amendment of the agreement with the banks, the Company must meet the new financial covenants agreed with the banks. In the Company's opinion, as of the date of signing the financial statements, it is reasonable, although it is not certain, that the financial covenants will be met. On December 30, 2010, the Company signed a number of agreements, in the framework of which it acquired, inter alia, the operations in the seamless field of Intimes Nouvelle Seamless Inc. (hereinafter: Nouvelle"), and an amount of US$5.8 million was invested in the Company by related parties of Nouvelle and by related parties in the Company – as detailed in Note 18a. F - 11 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies a. Basis of presentation of the financial statements The Company's financial statements have been prepared on a historical cost basis, except for derivatives, financial assets available for sale measured according to their fair value, and except for liabilities for employee benefit s. The Company chose to present the statement of income by a method which characterizes its operations. The preparation format of the financial statements These financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS"). These Standards comprise: 1. International Financial Reporting Standards (IFRS). 2. International Accounting Standards (IAS). 3. Interpretations to the IFRIC issued by the (IFRIC) and by the (SIC). In addition, the financial statements have been prepared in accordance with the provisions of the Securities Regulations (Annual Financial Statements) – 2010. Consistent accounting policies The accounting policies adopted in the financial statements are consistent with those of all periods presented. Changes in accounting policies in view of the adoption of new standards: IFRS 3 (Revised) - Business Combinations and IAS 27 (Revised) - Consolidated and Separate Financial Statements According to the new Standards: - The definition of a business was broadened so that it contains also activities and assets that are not managed as a business as long as the marketparticipant is capable of operating them as a business. - For every business combination, the following can be chosen separately: whether to measure the rights which do not give control, and as a result, the goodwill, on the basis of the full fair value or according to the proportional share purchased of the fair value of the identified assets, net, on the acquisition date. - Contingent consideration in business combinations is measured at fair value and changes in the fair value of the contingent consideration, which do not comprise adjustments to the acquisition cost in the measurement period, are not recognized as goodwill adjustments. If the contingent consideration is classified as a financial derivative to which IAS 39 relates, it will be measured at fair value through the statement of income. - Direct acquisition costs attributed to a business combination transaction are recognized in the statement of income on their accrual and not as part of the cost of the acquisition. (Excluding direct costs of raising capital or debt handled in accordance with IAS 32 or IAS 39, respectively). - Subsequent measurement of a deferred tax asset for acquired temporary differences and which did not meet the recognition criteria on the acquisition date will be recorded to the statement of income and not as an adjustment to goodwill. - A subsidiary's losses, even if resulting in a capital deficiency in a subsidiary, will be allocated between the parent company and non-controlling interests, even if the minority has not guarantors or have no contractual obligation to support the subsidiary or to invest further amounts. F - 12 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) a. Basis of preparation of the financial statements (Cont.) Changes in accounting policies in view of the adoption of new standards: (Cont.) IFRS 3 (Revised) - Business Combinations and IAS 27 (Revised) - Consolidated and Separate Financial Statements (Cont.) - A transaction with the non-controlling interests - whether a sale or a purchase - is handled as a capital transaction. Therefore, the acquisition of rights by the Group which does not give control is recognized as an increase or decrease in capital and calculated as the difference between the proceeds paid by the Group and the amount of that part of the rights purchased in the non-controlling interest which is deducted on the acquisition date. Realizing a holding in a subsidiary without losing control is recognized as an increase or decrease in capital (reserve for transactions with holders of non-controlling interests / retained earnings). being the amount of the difference between the proceeds received in the Group and the balance in the financial statements of the non-controlling interests in the subsidiary, which were added to the Company's capital (while the non-controlling interests included part of other comprehensive income, the Company reclassifies the accumulated amounts accrued recognized in other comprehensive income between the Company's owners and the rights which do not give control). - On the acquisition date, a reclassification and restatement of assets and liabilities was made in accordance with the contractual terms, the economic terms and the other relevant terms existing on the acquisition, excluding leasing and insurance contracts. - In a business combination achieved in stages, the capital rights in the purchased entity held by the purchasers prior to achieving control, are measured at fair value on the acquisition date and included in the proceeds of the acquisition, while recognizing a profit or loss when measurement its fair value, including realizing amounts recorded as other comprehensive income. On the date of losing control in the subsidiary, the balance of holding – if any – is revalued at fair value against the statement of income from realization, and this fair value is the basis of costs for the purpose of later handling. Cash flows for transactions with non-controlling interests(without changing the status) are classified in the statement of cash flows, only if the framework of cash flows from financing activities (and can no longer be classified in the framework of cash flows from investing activities). The Standards are applied 'from here on' as from January 1, 2010. This amendment does not have a significant effect on the financial statements. IFRS 5 – Non current assets held for sale and discontinued operations a) According to amendment to IFRS 5, when the parent company decides to realize part of its holdings in a subsidiary, so that after the realization the parent company will have a holding which does not give control; for example rights that give a significant effect, all the assets and liabilities relating to the subsidiary will be classified as held for sale and the relevant directives of IFRS will apply, including presentation of discontinued operations. b) An additional amendment clarifies which are the disclosures required regarding non current assets (or realization groups) classified as held for sale or as discontinued operations. In accordance with the amendment, only the disclosures required pursuant to IFRS 5 are to be given. The disclosure requirements appearing in the other IFRS Standards will apply to these assets only if they relate specifically to those non current assets or to those realization groups. The amendment is implemented 'from here as from January 1, 2010. IAS 7 – Statement of cash flows The amendment to IAS 7 stipulates that only cash flows which result in the recognition of assets can be classified as cash flows from investing activities. The amendment is applied retrospectively as from January 1, 2010. The amendment did not have a significant effect on the financial statements. F - 13 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) a. Basis of preparation of the financial statements (Cont.) IAS 36 – Impairment of assets The amendment to IAS 36 clarifies what an accounting unit is required to which goodwill will be allocated so as to examine any impairment in goodwill. According to the amendment, the highest possible level of allocating goodwill recognized in a business combination is the segment of operations defined in IFRS 8 – Operating segments, before aggregation for reporting purposes. The amendment is applied 'from here on' as from January 1, 2010. In the Company's opinion, the amendment does not have a significant effect on the financial statements. b. The main considerations, estimates and assumptions used in the preparation of the financial statements: Estimates and assumptions Preparation of the consolidated financial statements requires management to make judgments, estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. However, uncertainty about these assumptions and estimates could result in outcomes that require a material adjustment to the carrying amount of the asset or liability affected in future periods. The basis of the estimates and assumptions is reviewed regularly. The changes in accounting estimates are reported in the period of the change in estimate. The following are the key assumptions made in the financial statements concerning uncertainties on the balance sheet date, and the critical estimates computed by the Group that may cause a material adjustment to the carrying amounts of assets and liabilities within the next financial year are discussed below: - Legal claims When estimating the provision for legal claims filed against the Company and its subsidiaries, the Company has relied on the opinion of its legal advisors. The opinion of the Company’s legal advisors is based on their professional judgment, taking into account the stage of proceedings and experience with respect to that claim. Since the outcome of any legal claims will generally be determined in the court, actual results could differ from these estimates. - Deferred tax assets Deferred tax assets are recognized for carry forward tax losses and deductible temporary differences to the extent that it is probable that taxable income will be available against which the losses can be utilized. Significant management judgment is required to determine the amount of deferred tax assets that can be recognized, based upon the likely timing and level of future taxable profits together with future tax planning strategies. For further information, see Note 16. - Pension and other post-employment benefits The liability in respect of defined post-employment benefit plans is determined using actuarial valuations. The actuarial valuation involves making assumptions about discount rates, expected rates of return on assets, future salary increases and mortality rates. Due to the long-term nature of these plans, such estimates are subject to significant uncertainty. For further information, see Note 15. -Provision for doubtful accounts The Company’s management regularly reviews trade receivables and assesses their collectability.Accordingly, the Company makes a provision for trade receivables whose collection is in doubt. F - 14 Tefron Ltd. Notes to Consolidated Financial Statements Note 2:Significant accounting policies (Cont.) b. The main considerations, estimates and assumptions used in the preparation of the financial statements: (Cont.) - Slow-moving inventory The Company reviews in each period the state and age of inventories and records a provision for slow-moving inventories accordingly. In assessing whether the inventory is obsolete or slow moving, the Company relies on technical data and on assumptions with regard to anticipated order backlog - see Note 6. - Determining the fair value of a non negotiable financial instruments The fair value of non negotiable securities available for sale is determined by an external expert while using the most reliable assumptions and estimates at his disposal. These securities are classified to Level 3 in the hierarchy of fair value rating in accordance with IFRS 7. - Provision for impairment of fixed assets The provision for an impairment of fixed assets is recorded if the recoverable amount is less than the asset’s carrying amount. The recoverable amount is the higher of its fair value less selling costs, and value of use based on discounted cash flows. A provision for an impairment of fixed assets is determined for every cash-generating unit separately. The Company has five cash generating units, as detailed in Note 7b below. In order to determine the recoverable amount of its fixed assets, the Company has engaged a qualified independent valuator. - Evaluating the fair value of share-based payment transactions The fair value of share-based payment transactions is determined using the options costing model. The assumptions of the model include the price of the share, its realization price, expected fluctuations, expected lifespan, expected dividends, and the zero rate of interest. c. Consolidated financial statements: The consolidated financial statements include the statements of companies that are controlled by the Company (wholly-owned subsidiaries: Hi-Tex founded by Tefron, Ltd. (hereinafter: "Hi-Tex"), Macro Clothing Ltd. (hereinafter: "Macro"), Tefron USA Inc. (hereinafter: "Tefron USA"), Tefron UK Ltd. (hereinafter: "Tefron UK") and El-Masira Textile Co. (hereinafter: (hereinafter: "El-Masira")). Control exists when the Company has the power, directly or indirectly, to direct the financial and operating policies of a controlled company. The effects of potential voting rights that are exercisable on the balance sheet date are considered when assessing whether an entity has control. The consolidation of the financial statements commences on the date on which control is obtained and ends when such control ceases. All intra-group balances, transactions and gains and losses resulting from intra-group transactions are eliminated in full in the consolidated financial statements. The financial statements of the Company and its subsidiaries are prepared for identical dates and periods. The Company's policies in the financial statements and its subsidiaries are implemented uniformly and consistently with those implemented in the Company’s financial statements. F - 15 Tefron Ltd. Notes to Consolidated Financial Statements Note 2:Significant accounting policies (Cont.) d. Functional and foreign currency: 1. ‎Functional and presentation currencies The presentation currency of the financial statements is the US dollar. The functional currency is the currency that best reflects the economic environment in which the Company operates and conducts its transactions. Each entity in the Group determines its functional currency which is used to measure its financial position and operating results. The functional currency of the Company is the US dollar. 2‎. Transactions assets and liabilities in foreign currency Transactions denominated in a foreign currency (i.e., a currency other than the functional currency) are recorded initially at the exchange rate on the date of the transaction. After initial recognition, monetary assets and liabilities are translated on each balance sheet date into the functional currency, at the exchange rate on that date. Exchange rate differences are recognized in the statement of income. Non-monetary assets and liabilities denominated in foreign currency are presented at fair value and retranslated to the functional currency, in accordance with the rates of exchange on the date on which the fair value is determined. e. Allowance for doubtful accounts The allowance for doubtful accounts is determined in respect of specific trade receivables whose collection, in the opinion of the Company's management, is doubtful. Impaired trade receivables are withdrawn when they are assessed as uncollectible. f. Inventories Inventories are measured at the lower of cost or net realizable value. The cost of inventories comprises costs of purchase and costs incurred in bringing the inventories to their present location and condition. Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completion and the estimated costs necessary to make the sale. The cost of inventories is determined as follows: Raw materials - Based on cost. Work in progress - Based on cost including material, labor and other direct and indirect manufacturing costs. Finished goods - Based on cost including materials, labor and other direct and indirect manufacturing costs. The Company periodically evaluates the condition and age of inventories and records a provision for slow-moving inventories. F - 16 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) g. Financial instruments Financial assets: Financial assets within the scope of IAS 39 are initially recognized at fair value plus directly attributable transaction costs, except for investments at fair value through the statement of income, for which transaction costs are recorded to the statement of income. After initial recognition, the accounting treatment of investments in financial assets is based on their classification to one of the following four groups: · Financial assets at fair value through the statement of income. · Investments held-to-maturity. · Loans and receivables. · Financial assets available for sale. The Company has classified its financial assets as follows: 1. Financial assetsavailable for sale The has financial assets Group available for sale that are financial assets (non-derivative) that are designated as available for sale or are not classified in any of the three preceding categories. After initial recognition, available for sale financial assets are measured at fair value. Gains or losses from fair value adjustments, except exchange differences that relate to monetary debt instruments that are carried to the statement of income in the financing item, are recognized directly to equity as unrealized gains, net. When the investment is disposed of or in case of impairment, the accumulated gain or loss is recognized to the statement of income. Interest revenues on investments in debt instruments are recognized in the statement of income using the effective interest method. 2. Fair Value The fair value of investments that are traded in an active market is determined by reference to the market prices on the balance sheet date. For investments where there is no active market, fair value is determined using valuation techniques. Such techniques include using recent arm's length market transactions; reference to the current market value of another instrument which is substantially the same; discounted cash flow or other valuation models. The valuator, in his work, took into consideration interest and credit components that are derived from the risk. 3. Loans and receivables The Group has loans and receivables which are not financial assets (which are not derivates) with fixed payments or payments which can be determined and which are not traded in an active market. After initial recognition, the loans are presented at amortized cost. Short-term credits (such as credit to customers and other receivables) are presented according to their terms, generally at their nominal value. Profits and losses are recognized in the statement of income when the loans and receivables are withdrawn or if any impairment is recognized for them, as well as the result of methodical amortization. F - 17 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) g. Financial instruments (Cont.) Financial liabilities Financial liabilities measured at amortized cost: Interest-bearing loans and credit are initially recognized at fair value less directly attributable transaction costs. After initial recognition, loans and credit are measured at amortized cost. Gains and losses are recognized to the statement of income when the loan is withdrawn. Treasury shares Company shares held by the Company’s subsidiary are presented at cost and deducted from shareholders’ equity. Gains or losses from the purchase, sale, issue or cancellation of treasury shares are carried to shareholders' equity. Withdrawal of financial assets A financial asset is withdrawn when the contractual rights to the cash flows from the financial asset expire or the Company has transferred its contractual rights to receive cash flows from the financial asset or assumes an obligation to pay the received cash flows in full without significant delay to a third party and in facthas transferred substantially all the risks and rewards of the asset, or has neither transferred nor retained substantially with all the risks and rewards of the asset, but has transferred control of the asset. A factoring transaction and credit vouchers of customers are handled as a withdrawal when the above conditions exist. When the Company transfers its rights to receive cash flows from an asset and did not transfer or did not really maintain the risks and benefits connected with the asset, and did not even transfer control of the asset, this is recognized as a new asset according to the extent of the Company's continuing involvement in the asset. Involvement continues by way of a guarantee for the asset transferred and is measured at the lower of the written balance in the financial statements of the assets, and the maximum amount of the consideration that the Company is likely to be required to pay in return. A financial liability is withdrawn when it is settled, i.e. when the obligation is discharged, cancelled or expires. A financial liability is withdrawn when the debtor (the Group): · Pays the liability by paying in cash, other financial assets, goods or services; or · Is legally released from the liability. Where an existing financial liability is replaced by another liability from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is accounted for as a withdrawal of the original liability and the recognition of a new liability. The difference between the carrying amounts of the above liabilities is recognized in the statement of income. If the exchange or modification is immaterial, it is accounted for as a change in the terms of the original liability and no gain or loss is recognized from the exchange. F - 18 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) g. Financial instruments (Cont.) Impairment of financial assets: On each balance sheet date, the Group assesses whether there is any objective evidence that the following financial asset or group of financial assets is impaired. Financial assets available for sale For debt instruments classified as available for sale financial assets, objective evidence of impairment may arise as a result of one or more events that have a negative impact on the estimated future cash flows of the asset since the recognition of the asset. Evidence of impairment may include indications that the debtor is experiencing financial difficulties, including liquidity difficulty and default in interest or principal payments. Where there is evidence of impairment, the cumulative loss carried to equity, is measured as the difference between the acquisition cost (less amortizations using the effective interest method and previous impairment losses) and the fair value is removed from equity and recognized as an impairment loss in the statement of income. In subsequent periods, the amount of the impairment loss is reversed if the increase in fair value can be related objectively to an event occurring after the impairment was recognized. Such a reversal amount is credited to the statement of income up to the amount of the loss recognized. h. Leases: The tests for classifying leases as financial or operating leases depend on the substance of the agreements and are made at the inception of the lease in accordance with the principles below as set out in IAS 17: The Group as a lessee: Operating leases: The Group has lease agreements in which all the risks and benefits inherent in the ownership of the leased asset are not really transferred, and therefore they are classified as operative leasing. The lease fees are recognized as an expense in the statement of income currently by the straight line method over the lease period. The Group as Lessor: Operating leases: Lease agreements where the Group does not actually transfer substantially all the risks and benefits incidental to ownership of the leased asset are classified as operating leases. Lease income is recognized as revenue in the statement of income on a straight-line basis over the lease period. i. Business combinations and goodwill Business combinations are handled through implementing the acquisition method. In this method, assets and liabilities of the acquired company are identified at their fair value on the acquisition date. The cost of acquisition is the aggregate fair value on the acquisition date of the assets given, the liabilities taken on and the capital rights issued by the acquirer. For business combination which occurred from January 1, 2010, the direct costs connected with the acquisition are immediately recorded as an expense in the statement of income, excluding costs of raising funds handled in accordance with IAS 32. For business combinations which occurred up to December 31, 2009, these costs are recognized as part of the acquisition cost. On the acquisition date, a reclassification and re-designation of assets and liabilities are made according to the contractual terms, the economic terms and other relevant terms existing on the acquisition date, excluding for leasing contracts whose conditions were not changed on the acquisition date and, therefore, their classification as financial leasing or operative leasing are not reexamined. F - 19 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) i. Business combinations and goodwill (Cont.) Goodwill is first measured at cost, which is surplus consideration of the acquisition and the non-controlling interests (if such exist) over the net amount of the assets acquired which can be identified, and the liabilities taken on as measured on the acquisition date. If the goodwill amount received is negative, then this relates to a bargain price acquisition and the acquirer must recognize the profit created as a result in the statement of income on the acquisition date. After the initial recognition, goodwill is measured at cost less the accumulated loss from the impairment, should there be any. Goodwill is not amortized methodically. Up to December 31, 2009, the contingent proceeds were recognized if and only if the Company had an existing liability, a cost of the economic benefits was expected, and the amount could be reliably estimated.Following updates relating to estimating the amount of contingent proceeds was updated against goodwill created in the acquisition until it reaches zero, and the balance was recorded to the statement of income. j. Fixed assets Items of fixed assets are measured at cost plus direct acquisition costs less any accumulated depreciation, less accumulated impairment losses and less related investment grants and excluding day-to-day servicing expenses. Cost includes spare parts and auxiliary equipment that can be used only in connection with the machinery and equipment. Deprecation is calculated at equal annual rates based on the straight line method over the useful life of the asset, as follows: % % mainly Buildings 2 2 Machinery and equipment 7 7 Motor vehicles 15 15 Office furniture and equipment 6-25 Furniture – 6, computers - 25 Leasehold improvements See below See below Leasehold improvements are depreciated using the straight line method over the lease period (including any optional extension term available to the Company which it intends to exercise), or over the expected useful life of the assets, whichever is shorter. The useful life, depreciation method and residual value of an asset are reviewed at least each year end and the changes are accounted for as a prospective change in accounting estimate. As for testing the impairment of fixed assets, see l below. An asset is withdrawn on disposal or when no further economic benefits are expected from its use. The gain or loss arising from the withdrawal of the asset (determined as the difference between the net disposal proceeds and the carrying amount in the financial statements) is included in the statement of income when the asset is withdrawn. See note 7. F - 20 Tefron Ltd. Notes to Consolidated Financial Statements Note 2:Significant accounting policies (Cont.) k. Intangible assets Separately acquired intangible assets are measured on initial recognition at cost with the addition of costs directly attributable to the acquisition. Intangible assets acquired in a business combination are included at the fair value at the acquisition date. After initial recognition, intangible assets are carried at their cost less any accumulated amortization and any accumulated impairment losses. According to management's assessment, intangible assets have a finite useful life. The assets are amortized over their useful life and reviewed for impairment whenever there is an indication that the asset may be impaired. The period of amortization and method of amortization of an intangible asset with a useful lifespan is defined and examined at least at the end of each year. Changes in the expected useful life or the expected pattern of consumption of future economic benefits embodied in the asset are accounted for as prospective changes in accounting estimates. The amortization charge on intangible assets with finite useful lives is recognized in the statements of income. The useful life of intangible assets is as follows: Years Computer software 4 Customer relations (*) 8 Brand license Order backlog Period of delivery orders Gains or losses arising from the withdrawal of an intangible asset are determined as the difference between the net disposal proceeds and the carrying amount of the asset and are recorded to the statement of income. (*) In accordance with Accounting Standard IAS 38 and IFRS 3R, customer relations are part of intangible assets due to the fact that they arise from contractual legal rights and maintain the principle of identification. Amortization of customer relationships is done in accordance with the abandonment of existing customers over the years. Software: The Group's assets include computer systems comprising hardware and software. Software forming an integral part of the hardware to the extent that the hardware cannot function without the programs installed in it, is classified as fixed assets. In contrast, software that adds functionality to the hardware is classified as an intangible asset. l. Impairment of non-financial assets The Company has intangible assets which belong to the following five cash generating units: Cut & Sew – including the design, production and marketing of intimate apparel and sportswear by the Cut & Sew method; Seamless – including the design, production and marketing of intimate apparel, and sportswear by the seamless method; Macro – including production in the Far East by sub-contractors. Swimwear is mainly sold in the U.S. and Europe; building in the U.S. – the Company has cash flows from rent in an office building in the U.S. Thus building creates independent cash flows; knitting machines leased in the U.S. - the Company has cash flows of revenues from leasing knitting machines in operative leasing. F - 21 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) l. Impairment of non-financial assets (Cont.) The Company evaluates the need to record an impairment of the carrying amount of non-financial assets (except of inventories and deferred taxes, see clause n) whenever events or changes in circumstances indicate that the carrying amount is not recoverable. If the carrying amount of non-financial assets exceeds its recoverable amount, the assets are reduced to their recoverable amount. The recoverable amount is the higher of the selling price, net, and the value of its use. In evaluating the use, the expected cash flows are discounted according to the discounting rate before tax, which reflect the specific risks of every asset. For an asset that does not create independent cash flows, the recoverable amount is determined for the cash-generating unit to which the asset belongs. Impairment losses are recorded to the statement of income in accordance with the nature of the item whose value declines. An impairment loss of an asset, other than goodwill, is reversed only if there have been changes in the estimates used to determine the asset's recoverable amount since the last impairment loss was recognized. Reversal of an impairment loss, will be limited to the lower of the amount of impairment recognized in the past (less depreciation or amortization) and its recoverable amount. A reversal of that impairment loss is recognized in the statement of income in the same section in which the impairment was written. See note 7. The following unique criteria are applied in assessing impairment of the goodwill: Goodwill: In order to test impairment, goodwill acquired in a business combination is allocated, on the acquisition date, to each of the Group’s cash generating units that is expected to benefit from the synergies of the combination. The Company reviews goodwill for impairment once a year on December 31 or more frequently if events or changes in circumstances indicate that there is impairment. Impairment is recognized for goodwill by comparing the recoverable amount of the cash-generating unit(s) to the carrying amount of the cash generating unit(s), including goodwill. When the recoverable amount of the cash-generating unit (or a group of cash-generating units) is lower than the carrying amount of the cash-generating unit (or a group of cash-generating units), to which the goodwill was allocated, it is recognized as a loss from an impairment first relating to goodwill. Losses recognized for goodwill cannot be reversed. m. Government grants Government grants from the Office of the Chief Scientist in Israel for supporting research and development activities do not include the payment of royalties to the State, and therefore are reduced from the cost of sales. The grants are recognized when there is reasonable assurance that the grant will be received and the Company will meet with all the relevant conditions.The Company’s government grants relating to assets such as fixed assets and have been recorded as a reduction in the carrying amount of the fixed asset. n. Taxes on income Taxes on income in the statement of income comprise current and deferred taxes. The tax results in respect of current or deferred taxes are recorded to the statement of income except to the extent that the tax arises from items which are recognized directly to equity. In such cases, the tax effect is also recorded to the relevant item in shareholders' equity. F - 22 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) n. Taxes on income (Cont.) Deferred taxes: Deferred income taxes are computed for temporary differences between the carrying amounts in the financial statements and the amounts attributed for tax purposes, except for a limited number of exceptions. Deferred taxes related to items recorded directly to equity are also recorded to the relative item in equity. Deferred tax balances are measured at the tax rates that are expected to apply to the period when these taxes are recorded to the statement of income or to equity, based on tax laws that have been enacted or substantively enacted by the balance sheet date. The amount for deferred taxes in the statement of income represents the changes in said balances during the period of report, excluding in respect of changes attributable to items recorded directly to shareholders' equity. Deferred tax assets are reviewed on each balance sheet date and reduced to the extent that it is not probable that they will be utilized. Simultaneously, temporary differences (such as losses transferred for tax purposes) for which deferred tax assets have not been recognized are reassessed and deferred tax assets are recognized to the extent that their recoverability has become probable. Any resulting reduction or reversal is recognized in the taxes on income item. Taxes that would apply in the event of the sale of investments in subsidiaries have not been taken into account in computing the deferred taxes, as long as it is probable that the sale of the investments in subsidiaries is not expected in the foreseeable future. Equally, deferred taxes that would apply in the event of distribution of earnings by investee companies as dividends have not been taken into account in computing the deferred taxes, since the distribution of dividends does not involve an additional tax liability or since it is the Company's policy not to initiate distribution of dividends that triggers an additional tax liability. Deferred tax assets and deferred tax liabilities are presented in the balance sheet as non-current assets and non-current liabilities, respectively. Deferred taxes are offset if there is a legally enforceable right to set off a current tax asset against a current tax liability and the deferred taxes relate to the same taxpayer and the same tax authority. o. Share-based payment transactions The Company's employees and directors are entitled to remuneration in the form of share-based payment transactions whereby employees and directors render service as consideration for equity instruments ("equity-settled transactions"). Transactions settled with capital instruments;: The cost of transactions settled with capital instruments with employees and directors is measured at the fair value of the equity instruments granted on the granting date. The fair value is determined using an accepted pricing model, see Note 19. The cost of transactions settled with capital instruments is recognized in the statement of income, together with a corresponding increase in equity, during the period which the performance and service conditions exist, and end on the date on which the relevant employees and directors become entitled to the benefit ("the vesting period"). The cumulative expense recognized for transactions settled with capital instruments on each reporting date until the vesting date reflects the extent to which the vesting period has expired and the Group's best estimate of the number of equity instruments that will ultimately vest. The charge or credit to the statement of income represents the movement in cumulative expense recognized at the beginning and end of that reported period. F - 23 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) o. Share-based payment transactions (Cont.) No expense is recognized for benefits that do not ultimately vest. Except for benefits where vesting is conditional upon a market condition, which are treated as benefits which vested irrespective of whether the market condition is met, provided that all other vesting conditions (service and/or performance) are satisfied. When the Company modifies the conditions on which equity-instruments were granted, the minimum expense recognized is the expense as if the conditions had not been modified. An additional expense is recognized for any modification that increases the total fair value of the share-based payment arrangement or is otherwise beneficial to the employee on the modification date. p. Liability for benefits to employees The Group has several employee benefit plans: 1. Short-term employee benefits: Short-term employee benefits include salaries, leave pay, paid sick leave, vacation pay and social security contributions and are recognized as expenses as the services are rendered. 2. Post-employment benefits The plans are normally financed by deposits in insurance companies and classified as defined contribution plans or as defined benefit plans. The Group has defined contribution plans pursuant to Section 14 of the Israeli Severance Pay Law under which the Group pays fixed contributions and will have no legal or constructive obligation to pay further contributions if the fund does not hold sufficient amounts to pay all employee benefits relating to employee service in the current and prior periods. Contributions in the defined contribution plan in respect of severance pay or compensation are recognized as an expense when contributed simultaneously with receiving the employee's services and no additional provision is required in the financial statements. The Group also operates a defined benefit plan in respect of severance pay pursuant to the Israeli Severance Pay Law. According to the Law, employees are entitled to severance pay upon dismissal or retirement. The cost of providing benefits under this plan is determined using the actuarial value of the projected unit entitlement method. The actuarial calculation takes into account future salary increases and rates of employee turnover based on the estimated timing of payment. The amounts are presented based on discounted expected future cash flows using a discount rate on Government bonds with maturity dates that are close to the liability period of the severance pay. The Company makes current deposits in respect of its liabilities to pay severance pay to certain of its employees in pension funds and insurance companies ("the plan’s assets"). The plan’s assets comprise assets held in eligible insurance policies. The plan’s assets are not available to the Group's own creditors and can not be returned directly to the Group. Actuarial gains and losses are recorded as other comprehensive income (loss) in the period in which they occur. The liability for employee benefits presented in the balance sheet represents the present value of the defined benefit obligation less the fair value of the plan’s assets. F - 24 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) q. Revenue recognition Revenues are recognized in the statements of income when the amount of revenues can be reliably measured, it is probable that the economic benefits associated with the transaction will flow to the Company and the costs incurred or to be incurred can be reliably measured. Revenues are measured at the fair value of the consideration received excluding any fines or volume rebates. The following specific recognition criteria must also be met before revenue is recognized: Revenues from the sale of goods Revenues from the sale of goods are recognized when all the significant risks and rewards of ownership of the goods have passed to the buyer and the seller no longer retains managerial involvement. The delivery date is usually the date on which ownership passes. r. Cost of sales Cost of sales includes expenses for storage and transportation of inventories to the end point of sale. Cost of sales also includes losses from impairment of inventories and provisions for slow-moving inventories. s. Operating segments According to IFRS 8, the Company adopted the "management approach" in reporting on the financial performance of the operating segments. An operating segment is defined as a component of an entity when: 1. It is engaged in business activities from which are likely to generate revenues and expenses are likely to accrue (including revenues and expenses relating to transactions with other component of that entity); 2. Whose operating results are regularly reviewed by the Group's chief operating decision maker of the entity (CODM) – CEO of the Company), in order to make decisions about resources to be allocated to a segment and in order to assess its performance; and 3. There is separate financial information is available. The decision on the allocation of resources and the financial reporting that the CODM makes are on the basis of two operating segments of the Company: Seamless and Cut & Sew, as detailed in Note 22 below and not beyond that. Furthermore, the Company did not identity other operating segments. t. Earnings (loss) per share Earnings (loss) per share are calculated by dividing the net income (loss) attributable to equity holders of the parent by the weighted average number of ordinary shares outstanding during the period. Basic earnings (loss) per share only include shares that were actually outstanding during the period. Potential ordinary shares (employee options) are included in the computation of diluted earnings (loss) per share only when their conversion decreases earnings per share or increases loss per share. Furthermore, potential ordinary shares that are converted during the period are included in diluted earnings (loss) per share only until the conversion date and from that date in basic earnings (loss) per share. F - 25 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) u. Provisions A provision in accordance with IAS 37 is recognized when the Group has a present legal obligation or an implied obligation as a result of a past event and it is probable that economic resources will be required to settle the obligation and a reliable estimate can be made of the amount of the obligation. If the effect is material, the provisions are measured according to the estimated future cash flows discounted using a pre-tax interest rate that reflects the market assessments of the time value of money and, where appropriate, those risks specific to the liability. v. Asset held for sale A non current asset or a group of assets are classified as held for sale when their return will be done mainly through a sale transaction and not through continuing use. This exists when the asset is immediately available for sale in their present condition, the Company has an obligation to sell, there is a plan to locate a buyer and it is highly probable that it will be completed within a year from the date of the classification (correct as of the balance sheet date, these conditions must exist). These assets are not depreciated from the date of their first classification as such and are presented as separate current assets in the consolidated balance sheet, at the lower of their carrying value and fair value less selling expenses. When the balance in the financial statements is higher than the fair value less selling cost, the loss from the impairment relating to the asset (or the group of assets) is recognized up to the amount of the difference. Concurrently, the liabilities relating to these items are presented separately in the consolidated balance sheet in a similar way. In addition, balances for other comprehensive profit (loss) are presented separately in the statement of changes in capital. For additional information see Note 7c w. Disclosure to new IFRS during the period prior to their implementation IFRS 7 – Financial Instruments: Disclosure The amendments to IFRS 7 deal with a number of subjects: 1. Clarification of the disclosure requirements presented in the Standard: in this context, the connection between quantitative and qualitative disclosure is emphasized and the nature and extent of the risks resulting from financial instruments. In addition, in the context of the amendment, disclosure requirements regarding collateral that the Company holds were reduced and the disclosure requirements amended regarding credit. The amendment will be implemented retrospectively from the financial statements for periods starting January 1, 2011. Early implementation is possible. 2. The new and extended disclosure requirements regarding withdrawals of financial assets and the requirement of disclosure in cases where exceptional transfers are made close before the reporting date. The purpose of the amendment is to assist users of financial statements to estimate the risk exposure to transfer of financial assets and the effect of these risks on the Company's financial provision. The amendment will increase the reporting transparency of transfer transactions, particularly securitization transactions of financial assets. The amendment will be implemented 'from here on' as from the financial statements for periods starting January 1, 2012. Early implementation is possible. The relative disclosures will be included in the Company's financial statements. F - 26 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) IFRS 9 - Financial Instruments: 1. In November 2009, the first stage of phase 1 of IFRS 9 was published - "Financial Instruments", as part of the project to replace IAS 39, "Financial Instruments: Recognition and Measurement".IFRS 9 focuses mainly on the classification and measurement of financial assets and it applies to all financial assets within the scope of IAS39. The Standard stipulates that upon initial recognition, all the financial assets (including hybrid contracts in which the hosting contract is a financial asset) will be measured at fair value. In subsequent periods, debt instruments can be measured at amortized cost if both of the following conditions accumulative are met: - The asset is held within a business model whose objective is to hold assets in order to collect the contractual cash flows resulting from them. - According to the contractual terms of the financial asset, the Company is entitled, on specified dates, to receive cash flows that are solely payments of principal and interest on the principal amount outstanding. Despite the aforesaid, the Company may, at the time of first recognition, designate a debt instrument which meets the above two conditions to fair value through the statement of income, if so doing cancels or significantly reduces the asymmetry in measurement or recognition (accounting mismatch) which would have occurred had it not done so. Subsequent measurement of all other debt instruments and financial assets will be at fair value. Financial assets that are equity instruments will be measured in subsequent periods at fair value and the changes will be recognized to the statement of income or to other comprehensive income (loss), in accordance with the choice of the accounting policy in an instrument-by-instrument basis (amounts recognized in other comprehensive income will not be transferred thereafter to the statement of income). If this relates to capital instruments held for trading purposes, it is obligatory to measure them at fair value through the statement of income. This choice is final and irrevocable. Nevertheless, when a company changes its business model for managing financial assets, it must reclassify all affected financial instruments from the change of the business model so as to reflect this change. In all other circumstances, reclassification of financial instrument is not permitted. The Standard will be effective starting January 1, 2013. Earlier application is permitted. Early adoption will be made with a retrospective restatement of comparative figures, subject to the relief set out in the Standard. 2. In October 2010, amendments were published to IFRS 9 on the subject of withdrawals and the subject of financial liabilities. According to the amendments, the Company must continue to implement the provisions of IAS 39 regarding a withdrawal and regarding financial liabilities for which the fair value alternative was not chosen (the designation of fair value through the statement of income). I.e.: the provisions of classification and measurement of IAS 39 will continue to apply to financial liabilities held for trading and financial liabilities measured at reduced cost. F - 27 Tefron Ltd. Notes to Consolidated Financial Statements Note 2: Significant accounting policies (Cont.) w. Disclosure to new IFRS during the period prior to the implementation (Cont.) The changes resulting from these amendments affect the measurement of liabilities for which the fair value alternative was chosen. According to these amendments, the amount of change in fair value of the liability, which relates to changes in the credit risk, will be recorded to other comprehensive income. All other changes in the fair value will be recorded to the statement of income. If the recording of a change in fair value of the liability was caused as a result of changes in the credit risk, to other comprehensive income, it will create an accounting mismatch in the statement of income; and then also the same change will be recorded to the statement of income and not to other comprehensive income. In addition, according to the amendments, liabilities for certain derivatives of capital instruments will no longer be measured at cost, but only at fair value. Date of the start of the amendment is January 1, 2013. Early adoption is possible, on condition that the Company also adopts the provision of IFRS 9 relating to classification and measurement of financial assets (the assets stage).First adoption of the amendments will be done retrospectively while restating the comparative figures, subject to certain exemptions in the amendment. In the Company's opinion, the amendments are not expected to have a significant effect on the financial statements. IAS 24 – Disclosures in connection with a related party The amendment to IAS 24 clarifies the definition of a related party so as to simplify the identification of the relationship with a related party and prevent a lack of consistency in implementing this definition. In addition, the companies related to the government are given, in the framework of the amendment, a partial exemption in providing disclosure regarding transactions with the government and other such companies. The amendment will be implemented retrospectively as from the financial statements for annual periods starting January 1, 2011. Early implementation is possible. The suitable disclosures will be included in the Company's financial statements. IAS 32 - Financial Instruments: Presentation - Classification of a Rights offering: The amendment to IAS 32 states that rights, options or option warrants to acquire a fixed number of the Company's equity instruments for a fixed amount of any currency, will be classified as equity instruments if the entity offers the rights, options or share options pro rata to all of its existing owners of the same class of its non-derivative equity instruments. The amendment will be implemented retrospectively as from the financial statements for annual periods starting January 1, 2011. Early implementation is possible. In the Company's opinion, the Standards are not expected to have a significant effect on the financial statements. F - 28 Tefron Ltd. Notes to Consolidated Financial Statements Note 3: Business combinations (a) Acquisition of Intimes Nouvelle Seamless operations On December 30, 2010, a transaction was completed in the framework of which, inter alia, the Company acquired operations in the field of women intimate apparel products of Intimes Nouvelle Seamless Inc. (hereinafter: "Nouvelle") which are manufactured using the seamless technology, and this against the private placement to Nouvelle of 600,000 ordinary of the Company at a value of $2,216 thousand. The value of the proceeds was calculated according to the quoted price of the Company's share on the stock exchange on the date of completing the transaction, and less issue costs relating to the above transaction. In addition, the Company realized the right it had to purchase inventory with a value of $1,896 thousand. The proceeds value was calculated according to the value of the Company's share on the stock exchange on the date of completing the transaction and less issue costs relating to the above transaction. Moreover, a total amount of $5,813 thousand was invested by (i) Litef Holdings Inc.; (ii) Mivtach Shamir Holdings Ltd.; (iii) Zilkha Partners, L.P.; (iv) Fima Trust; and (v) Rimon Investment Master Fund L.P. (hereinafter jointly: "the Investors"), and all this against a private placement of 3,368,094 ordinary shares of the Company comprising, immediately after the allotment, 51.5% of the Company's issued capital and voting rights in it (44.4% fully diluted), and an allotment to Ben and Martin Lieberman of 450,000 option warrants which can be exercised up to 450,000 ordinary shares of the Company.For further details see Note 18a below. The goodwill created in the acquisition relates to expected benefits, resulting from the synergy of the Company and of the acquired operation. Issue costs in the amount of $297 thousand, which can be related to capital instruments, are recorded directly to capital and were deducted from the 'additional paid-in capital' item. Other direct acquisition costs were recorded to general and administrative expenses. The fair value of the identified assets and identified liabilities of Nouvelle and the balance in the financial statements on the acquisition are as follows: Fair value $ thousands Inventory Customer relations Order backlog License to use the New Balance brand 78 Net assets Goodwill created by the acquisition 49 Total Regarding the period of amortization of the intangible assets see Note 8a below. (b) Acquisition of Excelsior Inc. operations On September 17, 2008, the Company acquired the entire business operations of Excelsior Inc. ("Excelsior"), a private company operating in the USA that specializes in the design and distribution of swimwear in the USA. The transaction was accounted for as a business combination under IFRS 3. The total cost of this business combination amounted to $1,314 thousand, which included a cash payment of $300 thousand and a contingent consideration payable of $1,014 thousand. The contingent consideration payable is an estimate of 10% of future sales of Excelsior in each of the two years following the acquisition. The Company has allocated the acquisition cost to the fair value of assets acquired and liabilities assumed. Any changes in the contingent consideration payable will be recorded as an adjustment to goodwill. F - 29 Tefron Ltd. Notes to Consolidated Financial Statements Note 3: Business combinations (b) Acquisition of Excelsior Inc. operations (Cont.) The financial statements include the operating results of Excelsior from the date of acquisition. On November 23, 2009, the subsidiary and Excelsior signed an amendment to the selling agreement according to which, the period for royalty payments will be due immediately upon transfer of a final commission to excelsior in the amount of $200 thousand. On that date, the contingent consideration was extinguished against the zeroing of goodwill balance and the remainder was cancelled against a decrease in selling and marketing expenses. The fair value of the assets acquired and liabilities assume of Excelsior as of the date of acquisition is as follows: Fair value Balance in the financial statements $ thousands Customer relations Order backlog Deferred taxes liabilities ) ) Net assets Goodwill created onthe acquisition Total Acquisition cost: $ thousands Cash paid Creditors for the acquisition Total Cash outflow/inflow on the acquisition Cash and cash equivalents in the acquired company on the acquisition date - Cash paid Net cash flow The goodwill created on the acquisition is allocated to the forecasted benefits derived from the synergy of activities combining of the Company and the purchased company. See above goodwill update against contingent consideration. F - 30 Tefron Ltd. Notes to Consolidated Financial Statements Note 4:Trade receivables As of December 31, $ thousands Open receivables (1) Checks for collection 74 (1)After deduction of provision for doubtful debts Trade receivables whose collection is in doubt are accounted for through recording a provision for doubtful debts. The movement in the provision for doubtful accounts is as follows: $ thousands Balance as of January 1, 2009 Provision during the year 33 Cancellation of accumulated doubtful debt ) Balance as of December 31, 2009 Provision during the year 87 Cancellation of accumulated doubtful debt ) Balance as of December 31, 2010 On December 31, 2009, the aging analysis of the trade receivables is as follows: Customer whose debts has not yet fallen due (not in arrears) Past due trade receivables of Under 30 days 30 – 60 days 60 – 90 days 90 – 120 days Over 120 days Total $ thousands December 31, 2010 - - 17 December 31, 2009 - - 38 F - 31 Tefron Ltd. Notes to Consolidated Financial Statements Note 5:Other receivables As of December 31, $ thousands Prepaid expenses Advances to suppliers Institutions Accrued income Derivatives - Other receivables Note 6: Inventories As of December 31, $ thousands Raw Materials Work in process Finished goods * Inventories write-off recorded in cost of sales aggregated $3,065 thousand (2009 - $2,808 thousand, 2008 – $4,523 thousand). F - 32 Tefron Ltd. Notes to Consolidated Financial Statements Note 7: Fixed assets a. Composition and movement: Land and buildings Machinery and equipment Motor vehicles Office furniture and equipment Leasehold improvements Total $ thousands Cost Balance as of January 1, 2010 Additions during the year - 8 - 15 88 Transfer to assets available for sale - ) - - - ) Disposals during the year (throughsale) - ) - (3 ) - ) Balance as of December 31, 2010 Accumulated depreciation Balance as of January 1, 2010 Additions during the year 85 1 Transfer to assets available for sale - ) - - - ) Disposals during the year (throughsale) - ) - (1 ) - ) Balance as of December 31, 2010 Provision for impairment Balance as of January 1, 2010 - - Impairment charge, net - - - Transfer to assets available for sale - ) - - - ) Reduction during the year ) ) - ) - ) Balance as of December 31, 2010 - Depreciated cost as of December 31, 2010 3 F - 33 Tefron Ltd. Notes to Consolidated Financial Statements Note 7: Fixed assets (Cont.) a. Composition and movement: Land and buildings Machinery and equipment Motor vehicles Office furniture and equipment Leasehold improvements Total $ thousands Cost Balance as of January 1, 2009 Additions during the year 9 - 95 Disposals during the year (throughsale) - ) - - - ) Withdrawals – depreciation of assets - - - ) ) ) Balance as of December 31, 2009 Accumulated depreciation Balance as of January 1, 2009 Additions during the year 6 Disposals during the year (throughsale) - ) - - - ) Withdrawals – depreciation of asset - - - ) ) ) Balance as of December 31, 2009 Provision for impairment Balance as of January 1, 2009 - - Impairment charge (Reversal ofimpairment loss), net 82 ) - 63 - ) Reduction during the year ) ) - ) - ) Balance as of December 31, 2009 - - Depreciated cost as of December 31, 2009 4 b. Impairment of fixed assets The Company has five cash-generating units: - Cut & Sew – including design, production and marketing of intimate apparel and sportswear by the Cut & Sew method. - Seamless – including design, production and marketing of intimate apparel and sportswear by the Seamless method. - Macro – including production in the Far East through sub-contractors. Swimwear is mostly sold to the USA and Europe. - A building in the United States – the Company has cash flows from rent of offices in the United States. This building produces independent cash flows. - Sewing machines leased in the United States – the Company has cash flows from revenues from leasing sewing machines in an operating lease. F - 34 Tefron Ltd. Notes to Consolidated Financial Statements Note 7: Fixed assets (Cont.) b. Impairment of fixed assets: (Cont.) In 2010 and 2009, the Company engaged a qualified independent appraiser in order to determine the fair value of buildings, machinery and equipment, office furniture and equipment and leasehold improvements owned by it for the purpose of an impairment examination. As a result of the aforementioned valuation, in 2010 the Company recorded a loss from an impairment of $6,333 thousand: Due to the Seamless cash generating unit the Company recorded a loss from impairment of $4,104 thousand, for the Cut & Sew cash generating unit the Company recorded a loss from an impairment of $2,039 thousand, and for the leased knitting machine cash generating unit the Company recorded a loss from an impairment of $190 thousand. In 2009 the Company recorded a reversal of an impairment loss amounting to $496 thousand for the Cut &Sew cash generating unit, the company recorded a loss from an impairment of $237 thousand and for the Seamless cash generating unit the Company recorded a cancellation of a loss impairment of $394 thousand, and for the leased knitting machine generating unit, the Company recorded a cancellation of a loss impairment of $339 thousand. c. For liens, see Note 17c. d. Non-current assets held for sale In November 2010, the Company formulated a plan for the replacement of old sewing machines of the Santoni type in consideration for new sewing machines. During December 2010, the Company located a potential buyer for these machines; it met with him to discuss the subject and formulated the details of the transaction. Such a replacement serves the Company's needs for new technology so as to meet existing market needs. Accordingly, the Company carried out a classification of these sewing machines from the fixed assets item to the non-current assets held for sale. F - 35 Tefron Ltd. Notes to Consolidated Financial Statements Note 8:Goodwill and intangible assets a. Composition and movement Computer software Customerlist, order backlog and brand license Goodwill Total $ thousands Cost Balance as of January 1, 2010 - Additions – purchased separately 2 49 Balance as of December 31, 2010 49 Accumulated amortization Balance as of January 1, 2010 - Amortizationrecognized during the year - Balance as of December 31, 2010 - Provision for impairment Balance as of January 1, 2010 97 - - 97 Reversal ofimpairment loss, net ) - - ) Reduction recognized during the year ) - - ) Balance as of December 31, 2010 - Net balance As of December 31, 2010 49 F - 36 Tefron Ltd. Notes to Consolidated Financial Statements Note 8:Goodwill and intangible assets Computer software Customer relations and order backlog Goodwill Total Cost Balance as of January 1, 2009 Additions – purchased separately 75 - - 75 Withdrawals – amortization of assets ) - - ) Withdrawals – cancellation of contingent proceeds - - ) ) Balance as of December 31, 2009 - Accumulated amortization Balance as of January 1, 2009 - Amortizationrecognized during the year - Withdrawals – cancellation of contingent proceeds ) - - ) Balance as of December 31, 2009 - Provision for impairment Balance as of January 1, 2009 - Impairment charge, net 97 - - 97 Balance as of December 31, 2009 97 - - 97 Net balance As of December 31, 2009 - Customer list, order backlog and license to manufacture and market a brand name were acquired in the framework of business combinations. Customer relations are amortized over an 8-year period, order backlog is amortized over the period of supplying the orders and license to manufacture and market a brand is amortized over a period of 2.75 years. Amortization expense Amortization expense for intangible assets is classified in the statements of income as follows: For the year ended December 31 $ thousands Cost of sales Selling and marketing expenses F - 37 Tefron Ltd. Notes to Consolidated Financial Statements Note 9: - Subordinated note receivable In 2006, the Company exercised its option to sell its holdings in AlbaHealth (“Alba"). The sale was made for consideration amounting to $13 million, of which $10 million was paid to the Company in cash and $3 million is payable to the Company on August 31, 2009 in accordance with an agreement for the issuance of a subordinated note bearing market interest at LIBOR + 3%, subject to repayment of Alba's debt to a bank in the USA. The agreement was signed by Alba, Suntrast (Alba's main creditor) and Tefron USA. In accordance with the agreement, Tefron USA is entitled to receive interest on the note for as long as Alba is in compliance with its credit commitments to Suntrast, as set forth in the agreement between Alba and Suntrast. In 2008, Alba failed to comply with one of the financial covenants. Therefore it was in breach of its credit commitment, and acted to replace its sources of financing. On December 31, 2008, Alba signed a new loan agreement with BB&T Bank. Suntrast and Tefron USA are also parties to this agreement, and have consented for the note to be paid in ten equal installments of $300 thousand each. Payments will be made quarterly starting on October 1, 2009 and will bear an interest at LIBOR + 3%. On September 24, 2009 the Company signed, with Alba, an agreement for an early repayment of the subordinated note. According to the agreement Alba paid Tefron $1,715 thousand and settled all the interest payments that were in arrears. Due to the aforesaid early repayment, the Company recorded a $1,285 thousand capital loss. Note 10: -Credit from banks a. Composition: Weighted Average Interest Rate As of December 31, 2010 As of December 31, 2009 December 31, 2010 In NIS Unlinked Total Total % $ in thousands Short-term credit from banks LIBOR+1.7 Current maturities of long-term loans - - - Long-term loans classified as current (b) LIBOR + 1 - - - b. In 2009 the Company classified its current loans and liabilities in accordance with the provisions of Standard IAS 1 due to the Company's not meeting the terms of receiving credits from banks. The aforementioned classification was made in spite of the Company's new agreement with the banks as of March 2, 2010, as detailed in Note 13b below, and despite the waivers granted to the Company as a result of its failure to comply with the financial covenants in 2009. Correct as of December 31, 2010 the Company is meeting the financial covenants and, therefore, is classifying the loans as long-term. c. Regarding collaterals and liens see Note 17c. F - 38 Tefron Ltd. Notes to Consolidated Financial Statements Note 11:-Trade payables As of December 31, $ thousands Open accounts Notes payable Note 12:-Other current liabilities As of December 31, $ thousands Payroll accruals Accrued expenses Institutions Other current liabilities Note 13:-Long-term loans from banks a. Composition: As of December 31, 2010 Weighted average interest rate Balance Balance net of current maturities % $ thousands Loans from banks LIBOR + 2.15-2.85 b. Final agreement with the banks On March 2, 2010, the Company signed a final agreement with the banks which includes a reorganization of credit financing that the banks provide the Company. The Company had adopted the provisions of IAS 39 (while examining the quantitative and qualitative criteria) and handled the new arrangement as an insignificant change in conditions). The credit line provided to the Company will be divided into the following loans and credit lines: 1. Loan A The principal of Loan A of a total of $15,000,000 will be provided by the banks for a period of one year. The interest on Loan A will be paid quarterly. The principal of Loan A will be paid in three equal installments of $1,250,000 each, as from the end of the 7th, 8th and 9th year, from the date of providing Loan A. The balance for a total amount of $11,250,000 will be repaid at the end of the 10th year after the date of providing Loan A. F - 39 Tefron Ltd. Notes to Consolidated Financial Statements Note 13:- Long-term loans from banks (Cont.) b. Final agreement with the banks (Cont.) Early repayment of Loan A The Company will repay, in an early repayment, the unpaid balance of Loan A, fully or partly, in the situations and dates detailed below: Raising future capital – in every case in which the Company will raise capital, then the total equal to 50% (fifty percent) of the net consideration of the raising of capital will serve to make an early repayment. In this regard, it should be mentioned, that in the Nouvelle Agreement described in Note 18a below, the banks agreed to deviate from applying this clause. i.e.: in this clause, with the banks’ agreement this will not apply to the Nouvelle Transaction. The sale of assets – in every case in which the Company will make a sale of an asset, not in the normal course of business, then the full net consideration of the sale of the asset will be used for early repayment. Cash flows surpluses - in every case in which total cash flows surpluses, in accordance with the financial statements, will exceed the determining amount set at $8,000,000, then a total comprising 50% of the total difference between the surplus cash flows and the determining total will be used as early repayment, according to the determining ratio, on account of the last payment of the principal of Loan A. "Surplus cash flows" – the total EBIDA of the Company according to its financial statements, in every calendar year, less: (a) total interest costs of the companies for that calendar year; and (b) total investments that the Company made in the framework of the operations and current maintenance for that calendar year (hereinafter: "the current investments"). The companies will not make current investments, including in the normal course of business, in an annual aggregate amount, to all the companies, exceeding $2,000 thousand. 2. Loan B The principal of Loan B of a total amount of $5,000,000 will be provided by the banks for a period of six years. The interest will be paid quarterly and the principal will be paid in three equal installments of $1,250,000 each, as from the end of each of the 3rd, 4th and 5th and 6th years, after the date of the provision of Loan B by the banks. 3. Short-term credit lines (in addition to Loans A and B) The banks will provide the Company with short-term credit lines of up to one year for a total amount of $8,950,000 under the following conditions. 4. Capital infusion The Company undertook to make a rights offering and/or private placement of shares, in the framework of which an amount of not less than $4,000,000(less expenses) will be invested in the Company's shareholders' equity, and this by March 31, 2010. Correct as of March 28, 2010, the Company completed the rights offering to the public and the private placement to Norfet, in the framework of which it raised an amount of $4 million. For further details see Note 18b below. 5. Providing additional credit lines Subject to an investment in capital, fully and in due time, the banks will provide the Company, in the framework of additional short-term credit lines, a total amount of $1,800,000. F - 40 Tefron Ltd. Notes to Consolidated Financial Statements Note 13:-Long-term loans from banks (Cont.) b. Final agreement with the banks (Cont.) 6. Additional undertakings In addition to the collateral and undertakings in the agreement, the Company undertook, inter alia, as long as Loan A and Loan B are not fully repaid to the banks, not to undertake to pay dividends to shareholders without the banks’ prior written consent. Capital benefit The Company allotted to the banks, gratis, a total quantity of 100,000 option warrants which can be exercised to 100,000 shares of NIS 10 par value each of the Company, against payment of an exercise price of $4.5 per share. The banks have the possibility to exercise the options with a 'non cash' mechanism. The option warrants can be exercised, fully or partly, over a period of 48 months from the date of signing the agreement. A benefit in the amount of $210 thousand was presented in the financial statements. The allotment of these option warrants was completed on August 17, 2010. Financial covenants The banks gave their agreement not to activate their rights vis-à-vis the Company as a result of the Company being expected not to meet the financial covenants it undertook to meet in 2009, according to Tefron's financial statements as of December 31, 2009 only. In addition, the Company undertook to meet at all times in 2010 the financial covenants and undertakings which were later cancelled in an amendment to the final agreement and in their place new covenants were set, all as mentioned in Note 13c below. Prior to signing the final agreement, on December 2, 2009, the Company's chairman and Board of Directors and the Company's Chief Financial Officer received verbal notices from the three banks with whom the Company is engaged in financing agreements, according to which each of the banks decided to stop the use of the Company's credit lines. To the best of the Company's knowledge, the banks' decision regarding stopping the use of the Company's credit lines is as a result of the banks' evaluation that the Company will continue to present losses in the coming periods. The banks' decision was taken suddenly despite the fact that for the purpose of the Company's financial statements as of December 31, 2008 and March 31, 2009 and June 30, 2009, the banks again issued to the Company a waiver of their rights for immediate payment of the credit lines provided to the Company, and despite the Company's losses and not meeting one of the financial covenants (regarding the EBITDA) which were stipulated in the financing agreements between the Company and the banks. According to the provisions of IAS 39, the Company examined whether the terms of the new debt arrangements are significantly different from the original financial undertakings. The change in these terms was not significant and, therefore, the Company did not make a change in the value of its financial liabilities on the books on the date of the change. On February 26, 2010, the Company published a rights offering prospectus to the SEC (American Securities Exchange Commission) and a rights offering prospectus to the Securities Authority and the Tel Aviv Stock exchange. In the context of the rights offering and the private placement to Norfet, the Company raised another $4 (four) million. For further details see Note 18b below. F - 41 Tefron Ltd. Notes to Consolidated Financial Statements Note 13:- Long-tem loans from banks (Cont.) c. Amendment to the agreement with the banks On December 24, 2010, the Company signed an amendment to the agreement with the banks (hereinafter: "the Amendment") which includes providing additional credit of $5 million in favor of the Company. This credit includes a loan of $3.8 million for a period of three years which will be repaid in 36 equal monthly installments from the date of signature on the amendment and an additional loan of $1.2 million which will be repaid in one payment on June 30, 2011. Correct as of December 31, 2010, the loans have not yet been provided to the Company. The following are the main amendments to the agreement: 1. Loan 1 The loans will provide to the Company with a new loan in accordance with the terms detailed below (hereinafter: "Loan 1"): a) The loan of $3.8 million is for a period of 36 months provided that it will be used within 30 days from the date of signing the amendment.Alternatively, should the Company request to provide in its favor Loan 1 after 30 days from signing the amendment, then the grace period will be shortened accordingly – "such a 12-month "grace period" in the course of which there is no repayment of the principal of the loan - and in every case Loan 1 will be fully repaid after 48 months from signing the amendment; b) The principal of Loan 1 will bear an annual interest at a rate to be agreed by the Company and any of the banks in agreements and/or separate loans, documents, which will be signed for this purpose by the Company with any of the banks; c) Interest on Loan 1 will be paid by the Company in consecutive monthly installments as from the date of provision of Loan 1; d) The principal of Loan 1 will be paid in equal consecutive monthly installments as from the end of 12 months from the date of signing the amendment (hereinafter and below: "the Grace Period"), and this until the final and full repayment of Loan 1. 2. Loan 2 An additional loan of $1.2 million will bear an annual interest at an agreed rate between the Company and any of the banks. The interest will be paid by the Company in consecutive monthly payments as from the date of providing the loan. 3. Infusion of capital a) A precondition for providing the loans, as detailed in clauses 1 and 2 above, is that shareholders' equity of not less than $5 million and not more than $5.9 million (hereinafter: "the infusion of capital") will be invested in the Company. In addition, letters of undertaking of the controlling shareholder in the Company, to the satisfaction of the banks will be submitted and will include, inter alia, an undertaking not to make any change in ownership and/or control in the Company without receiving the banks' permission and an undertaking of not competing with the Company's business. The infusion of such capital was made, and the letters of undertaking were sent to the banks as required. b) Notwithstanding the aforesaid in the agreements with the banks of March 2, 2010, infusion of capital mentioned in clause 4 of Note 13b above was not used to repay the credit that the banks provided the Company in the past. F - 42 Tefron Ltd. Notes to Consolidated Financial Statements Note 13:-Loans from banks (Cont.) 4. Financial covenants The financial covenants determined in the original agreement were cancelled, and in their place the following financial covenants were applied (which will be calculated in accordance with the interim and annual financial statements {consolidated} of the Company, audited or reviewed): 1. The rate of tangible shareholders' equity to the total balance sheet will not be less than 30%; but in any case, the tangible shareholders' equity defined in the agreement will not be less – at any time – then the amounts stated below: a) In 2010 – $28,000,000 b) In 2011 –$29,500,000 c) In 2012 – $32,000,000 d) As from 2013 and thereafter – $35,000,000. 2. The trade receivables (less balances of trade receivables which have been factored) by the Company will not be less at any time from the following amount: a) In 2010 – $9,000,000 b) In 2011 – $12,500,000 c) As from 2012 and thereafter – $14,000,000 A deviation of up to 5% of amounts stated in clauses b and c will not be a violation of the Company's undertakings regarding the trade receivablesbalances, as mentioned above. 3. Up to December 31, 2011, the Company will be entitled to carry out factoring transactions (factoring transactions and/or sale of customers' notes in favor of third parties to provide financing), subject that the consideration from the transaction will be at least a rate of 80% of the amount of the note or the invoice, which will serve to finance working capital needs; and that the total amount for which factoring transactions will be carried out will not exceed at any time $5 million. 4. The total amount of the balances of the Company's cash, inventory and trade receivables will not be less at any time than $33,000,000, excluding relating to the financial statements of the third quarter of every calendar year, where the total amount of the balance of the Company's cash, inventory and receivables will not be less than $29,000,000. 5. The ratio between the Company's total debts and liabilities to the banks and other financial organizations and the Company's annual EBITDA according to the annual consolidated statements: a) In 2011 – will not exceed 9.5. b) In 2012 – will not exceed 8.5. c) In 2013 – will not exceed 7.5. d) In 2014 – will not exceed 6.5. e) As from 2015 and thereafter – will not exceed 5.5. The breach of each of the undertakings to maintain the financial ratios detailed in clauses 4.1 up to 4.5 above (hereinafter: "the financial ratios"), will be considered a breach of the financial ratios. The banks may inform of a change in the financial covenants in the event of a change in accounting standards, and this without requiring the Company's consent. 6. The provisions of the agreement will apply regarding the sale of any other asset which is not equipment. F - 43 Tefron Ltd. Notes to Consolidated Financial Statements Note 13:-Long-term loans from banks (Cont.) 4 Financial covenants (Cont). 7. To allot to the banks after carrying out an infusion of capital (in accordance with the determining ratio), gratis, a total quantity of 200,000 non negotiable option warrants, which can be exercised to 200,000 shares of NIS 10 par value each of the Company, against payment of an exercise price of $3 per share. The option warrants can be exercised for a period of 72 months from the date of signing the amendment. Excluding the aforesaid, the other terms of the option warrants have not yet been determined. The allotment of the option warrants is subject to receiving all the approvals required by law (including the approval of the Stock Exchange to listing of the shares resulting from exercising the option warrants, up to and not later than April 30, 2011. 8. Not to carry out any change in ownership and/or in the Company's control (by Intimes Nouvelle Seamless Inc., Litef Holdings Inc., Mivtach Shamir Holdings Ltd. and Lieberman and Martin Lieberman) without receiving the banks' prior written consent, and this relating to the structure in ownership and control which will be created immediately after completing the transaction. Notwithstanding the aforesaid, an accumulated change of up to 5% from the holding rate of the above bodies will not constitute a breach of the Company's undertaking, provided that the holdings rate of all of the above bodies will not be less at any time from 45% of the Company's issued and paid up share capital. 9. Not to hold subsidiaries or additional related companies, unless these companies sign a letter of undertaking with the banks. Correct as of December 31, 2010 the Company met all the financial covenants as stated in the amendment to the agreement with the banks. Note 14:-Financial instruments (a) Classification of financial assets and financial liabilities The financial assets and financial liabilities in the balance sheet are classified by groups of financial instruments pursuant to IAS 39: December 31, Financial assets: Financial assets at fair value through the statement of income: Derivatives - Financial assets available-for-sale Financial liabilities: Financial liabilities measured at amortized cost F - 44 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) b. Financial risks factors The Group's activities expose it to various financial risks such as market risk (including foreign exchange risk and interest rate risk), credit risk and liquidity risk. The Group's comprehensive risk management plan focuses on activities that reduce to a minimum any possible adverse effects on the Group's financial performance. The Group utilizes derivatives in order to hedge certain exposures to risks. The Board discussed the principles of overall risk management activities as well as specific policies with respect to certain exposures to risks such as currency risk, interest rate risk, credit risk, the use of derivative financial instruments and non-derivative financial instruments. 1. Market risks: Foreign currency risk: The Group operates in a large number of countries and is exposed to foreign currency risk resulting from the exposure to different currencies, mainly the NIS. Foreign exchange risk arises from forward commercial transactions, recognized assets and liabilities denominated in a different currency from the functional and the reporting currency (US Dollars). The finance department is responsible for managing the net position of each foreign currency by the use of forward exchange contracts, according to the Company's hedging policy. Management's policy is to hedge forecasted payroll expenses denominated in NIS, payments to suppliers in NIS and sales in Euro. The hedging level is examined from time to time, according to market condition. 2. Credit risk: The Group has no significant concentrations of credit risk. The Group has a policy to ensure collection through sales of its products to wholesalers with an appropriate credit history. Credit risk may arise from the exposure of holding several financial instruments with a single entity or from entering into transactions with several groups of debtors with similar economic characteristics whose ability to discharge their obligations will likely be similarly affected by changes in economic or other conditions. Factors that have the potential of creating concentrations of risks consist of the nature of the debtors' activities, such as their business sector, the geographical area of their operations and the financial strength of groups of borrowers. Terms of sale to customers The Company makes provisions for doubtful debts based on factors which affect the credit risk of certain customers, past experience and other information. The Company holds cash and other financial instruments with various financial institutions in Israel and in additional countries in which the Company operates. The Company’s policy is to spread its investments between various institutions. Correct as of December 31, 2010 cash aggregated an amount of $9,361 thousand. The Group's revenues are mainly from customer in the USA and Europe. On a current basis, the Group follows customers' receivable and the financial statements include provisions for doubtful debt which properly reflect, in the Group's opinion, the loss inherent in the debts whose collection is in doubt. F - 45 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) b. Financial risks factors 3.Interest risk: The Group is exposed to the risk of change in market interest rates on short-term and long-term loans from banks which bear adjustable interest rates (the long-term loans are linked to the LIBOR and PRIME base interest rate. 4.Liquidity risk: Liquidity risk is the risk that the Company will not be able to pay its financial liabilities on due dates. The responsibility for managing liquidity risk is handled by the Company's management, and it manages a plan of managing financial risks and liquidity for the short, medium and long ranges according to the Company's needs. The Company manages liquidity risk by preparing updated financial forecasts. The table below presents the maturity profile of the Group's financial liabilities based on contractual undiscounted payments: As of December 31, 2010 Up to one year 1 to 2 years 2 to 3 years Total $ thousands Loans from banks - Trade payables - - Other payables - - - As of December 31, 2009 Up to one year 1 to 2 years 2 to 3 years Total $ thousands Loans from banks Trade payables - - Other payable - - Other liabilities - b. Fair Value The carrying amount of cash, trade receivables, other current assets, subordinated note receivable, short - term loans from banks and long-term loans, trade payables and other current liabilities approximate their fair value. F - 46 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) d. Classification of Financial Instruments by Fair Value Hierarchy: The financial instruments presented in the balance sheet at fair value are grouped into classes with similar characteristics using the following fair value hierarchy which is determined based on the source of input used in measuring fair value: Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 - Data other than quoted prices included within Level 1 that are observable either directly or indirectly. Level 3 - Data that are not based on observable market data (valuation techniques which use inputs that are not based on observable market data). Financial liabilities measured at fair value: December 31, 2010: Level 1 Level 2 Level 3 $ thousands Financial assets Available for sale: Investment in securities available for sale - - December 31, 2009 Level 1 Level 2 Level 3 $ thousands Defined foreign currency forward contract - - Financial assets available for sale: Investment in securities available for sale - - During 2009 and 2010, there were no transfers from measuring the fair value of any financial instruments between Level 1 and Level 2 fair value measurements, and there were no transfers into and out of Level 3 from the measurement of the fair value of any financial instrument. Changes in financial assets classified to Level 3: Financial assets available-for-sale Balance as of January 1, 2010 Total recognized loss: In other comprehensive income (loss) (6 ) Balance as of December 31, 2010 Total gain (loss) for the year recognized in the statement of incomerelating to assets held at the end of the year of report - F - 47 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) e. Derivatives and cash flow hedging The Group in Israel is exposed mainly to foreign currency risks. As of December 31, 2009 the Group held forward contracts in foreign currency intended to hedge payroll payments for the Company's employees in Israel and purchase of expected future raw materials from the local suppliers, and also hedge of the expected sales in Euros and pounds sterling to the Company's customers in Europe, which the Group has high expectations of such transactions. The forward contracts in foreign currency hedge the currency risk of the expected transactions with a high probability. The cash flow hedging of expected future purchases in January to March 2010 was assessed to be highly effective, and as of December 31, 2009, net unrealized gain amounting to $95 thousand, plus deferred tax liability amounting to $24 thousand, was included in equity. The cash flow hedge of expected future sales, in January to April 2010 was assessed to be highly effective and as of December 31, 2009, net unrealized gain amounting to $20 thousand plus deferred tax liability amounting to $7 thousand, were included in equity for these contracts. In 2010 the Company closed all its open positions for forward transactions, in accordance with the agreement with the banks. However, the Company may use the existing credit line to carry out forward transactions. The following are details of the Group's financial derivatives: Exercise / Expiry date Par value ($thousands) Fair value $ thousands December 31, 2010 Forward transactions purchased, net - - December 31, 2009 Forward transactions purchased, net Jan. – May 2010 According to the agreement with the banks, described above, the Company closed all its open positions of forward transactions. But the Company may use the existing credit lines in order to carry out forward transactions. F - 48 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) f. Sensitivity analyses relating to changes in market factors Changes in interest rates for financial liabilities as of December 31 would have increased (decreased) shareholders' equity and income or loss by the following amounts. This analysis assumes that all other variables are constant and ignores tax effects. Sensitivity analyses to changes in interest rates Gain (loss) from change 10% increase in interest 10% decrease in interest $ thousands ) ) Changes in dollar - NIS exchange rates on December 31 would have increased (decreased) shareholders' equity and income or loss by the following amounts. This analysis assumes that all other variables are constant and ignores tax effects. Sensitivity analyses to fluctuations in NIS exchange rate Gain (loss) from change 10% increase in exchange rate 10% decrease in exchange rate $ thousands ) ) Changes in exchange rates of the dollar against the shekel as of December 31 would have increased (decreased) shareholders' equity and income or loss by the following amounts. This analysis assumes that all other variables are constant and ignores tax effects. Gain (loss) from change 10% increase in market factor 10% decrease in market factor Foreign Currency $ thousands US Dollar 2010 -In respect of forward transactions and options - - 2009 - In respect of forward transactions and options ) Euro 2010 -In respect of forward transactions - - 2009 -In respect of forward transactions ) F - 49 Tefron Ltd. Notes to Consolidated Financial Statements Note 14:Financial instruments (Cont.) f. Sensitivity analyses relating to changes in market factors (Cont.) Sensitivity tests and principal work assumptions: The selected changes in the relevant risk variables were determined based on management's estimate as to reasonable possible changes in these risk variables. The Company has performed sensitivity tests of principal market risk factors that are liable to affect its reported operating results or financial position. The sensitivity tests present the profit or loss and/or change in equity (before tax) in respect of each financial instrument for the relevant risk variable chosen for that instrument as of each reporting date. The test of risk factors was determined based on the materiality of the exposure of the operating results or financial condition of each risk with reference to the operating currency and assuming that all the other variables are constant. The sensitivity test for long-term loans with variable interest was only performed on the variable component of interest. Note 15:Assets and liabilities for employee benefits Employee benefits consist of short-term benefits and post-employment benefits. a. Post-Employment benefits According to the Labor Laws and Severance Pay Law in Israel, the Company is required to pay severance pay to an employee upon dismissal or retirement or to make current contributions to defined contribution plans pursuant to Section 14 to the Severance Pay Law, as specified below. The Company's liability is accounted for as a post-employment benefit. The computation of the Company's employee benefit liability is made in accordance with a valid employment contract based on the employee's salary and employment terms which establish the entitlement to receive the compensation. The post-employment employee benefits are normally financed by contributions classified as defined contribution plans or as defined benefit plans, as detailed below. F - 50 Tefron Ltd. Notes to Consolidated Financial Statements Note 15: Assets and liabilities for employee benefits (Cont.) b. ‎ Defined contribution plans Section 14 of the Severance Pay Act, 1963 in Israel applies to part of the severance pay payments, pursuant to which the fixed contributions paid by the Group into pension funds and/or policies of insurance companies release the Group from any additional liability to employees for whom such contributions were made. These contributions and contributions for compensation represent defined contribution plans. For the year ended December 31 $ thousands Expenses in respect of defined contribution plans c. ‎ Defined benefit plans The Group accounts for that part of the payment of compensation that is not covered by contributions to defined contribution plans, as above, as a defined benefit plan for which an employee benefit liability is recognized and for which the Group contributes amounts in central severance pay funds and in qualifying insurance policies. 1. ‎Expenses charged to the statements of income: For the year endedDecember 31 $ thousands Current servicing cost Interest cost on benefit liabilities 55 95 Expected return on plan assets ) ) ) Other 40 ) Total expenses in respect of employee benefits Actual return on plan assets 8 37 10 Expenses presented in the statements of income are as follows: Cost of sales Selling and marketing expenses 27 44 General and administrative expenses 22 4 2. ‎Plan assets (liabilities), net As of December 31, $ thousands Defined benefit obligation ) ) Fair value of plan’s assets Total liabilities, net ) ) F - 51 Tefron Ltd. Notes to Consolidated Financial Statements Note 15: Assets and liabilities for employee benefits (Cont.) c. ‎Defined benefit plans (Cont.) 3. Changes in present value of defined benefit obligation As of December 31 $ thousands Balance as of January 1 Interest expenses 55 95 Current servicing cost Benefits paid ) ) Net actuarial loss (gain) ) Exchange rate differences 41 ) Balance as of December 31 4. ‎Plan assets a) Plan’s assets The plan’s assets include assets held by a long-term employee benefit fund and by insurance policies. b) Movement in fair value of plan assets As of December 31 $ thousands Balance as of January 1 Expected return 22 35 Employer’s provisions for the plan 66 72 Benefits paid ) ) Net actuarial (loss) gain ) ) Exchange rate differences 45 ) Balance as of December 31 5. ‎Principal assumptions used in determining the defined benefit plan % Discount rate 3.9-4.6 Expected rate of return on plan’s assets 2.6-7.3 3.6-5.4 5-6.7 Expected salary increase rate 0 0 0 F - 52 Tefron Ltd. Notes to Consolidated Financial Statements Note 15:Employee benefits (Cont.): c. ‎ Defined benefit plans (Cont.): 6. The amounts for the current and previous years: Year ended December 31, $ thousands Present value of defined benefit obligation Fair value of plan assets Surplus in the plan Note 16: Taxes on income a. ‎ Tax laws applicable to Group companies The Company is subject to provisions of Income Tax Regulations (Rules for Bookkeeping by Foreign Investment Companies and Certain Partnerships and Determination of Taxable Income), 1986. In accordance with the aforementioned regulations, the Company files its income tax returns in US dollars. Tax benefits under the Law for the Encouragement of Capital Investments, 1959 (“the Law”) The Company's enterprises received the status of "approved enterprises" under the Law for the Encouragement of Capital Investment, 1959. According to the Law, income from the approved enterprises, during the seven years from the first year the approved enterprise earns taxable income provided that 14 years have not passed since the approval was granted or 12 years have not passed since the enterprise began operating, whichever is earlier ("benefit period"), will be taxed at reduced tax rate of between 10% and 25% (in accordance with the rate of foreign investments in the company). A company, in which foreign investments exceed 25%, is entitled to a 10-year benefit period. Approval letters dated January 1997 or later are entitled to a tax exemption for the first two years of the benefit period. Shareholders are taxed at a 15% tax rate (withheld) on dividends distributed from revenues from the approved operations, and at a 25% tax rate on dividends distributed from revenues from other sources, unless otherwise stipulated by tax treaties. Tefron - Tefron has 9 approved investments under the grants track. The benefit period of 8 approved investments of the Company has ended, and as such income derived from these investments is taxable at the regular corporate tax rate in Israel. The ratio of the revenue derived from these investments is calculated according to growth in Company sales over and above sales before the beginning of these investments. The benefit period of one approved investment of the Company has yet to be ended. It should be mentioned that due to the Company's losses in 2008-2010, the Company estimates that it will not use the benefit in the above plan also in 2011. The ratio between income produced from investments for approved plan which have been completed and approved plans not yet completed was calculated according to the increase in the Company's sales, over and above the sales before the start of the investments. Hi-Tex - Hi-Tex has 3 approved plans under the grants track. The benefit period of two of the plans has ended, and as such the income resulting from these investments is liable to the usual tax rates of companies in Israel. The ratio between the income produced from these investments is calculated according to the increase in the Company's sales over and above the sales prior to the start of these investments. The benefit period of the additional approved plans has not yet ended. In addition, Hi-Tex has a fourth plan in the framework of Amendment 60 of the Law (hereinafter: "the Amendment"), under the Alternative Track Law. Under the alternative track, the benefit period starting date was set as from the year in which taxable revenue is first generated by the approved enterprise, provided that 12 years have not elapsed since the start of the elective year. The Company is entitled to a tax exemption during the benefit period (10 years) F - 53 Tefron Ltd. Notes to Consolidated Financial Statements Note 16:Income taxes (Cont.) Tax benefits under the Law for the Encouragement of Capital Investments, 1959 (“the Law”)(Contd.) The basic condition for receiving the benefits under this track is that the enterprise is "a competitive enterprise". Another condition for receiving the benefits under the alternative track is a minimum qualifying investment. This condition requires an investment in the acquisition of productive assets such as machinery and equipment, which must be carried out within three years. The minimum qualifying investment required for plant expansion is the higher of NIS 300 thousand and an amount equivalent to the "qualifying percentage" of the value of the productive assets. Productive assets that are used by the plant but not owned by it will also be viewed as productive assets. The qualifying percentage of the value of the productive assets is as follows: The value of productive assets before the expansion (NIS in millions) The new proportion that the required investment bears to the value of productive assets Up to 140 12% 140 - 500 7% Over 500 5% The income qualifying for tax benefits under the alternative track is the taxable income of a company that has met certain conditions as determined by the Law ("a beneficiary enterprise"), and which is derived from an industrial enterprise or a hotel. Amendment 60 to the Law specifies the types of qualifying income that is entitled to tax benefits under the alternative track both in respect of an industrial enterprise and of a hotel, whereby income from an industrial enterprise includes, among others, revenues from the production and development of software products and revenues from industrial research and development activities performed for a foreign resident (and approved by the Head of the Administration of Industrial Research and Development). The Hi-Tex enterprise has chosen 2007 as its elective year. Furthermore, on June 30, 2008 an application for a pre-ruling was filed with the Income Tax Professional Department, requesting beneficiary enterprise status and determination of 2007 as the elective year ("the application for a pre-ruling"). In January 2009 the Group placed all of the active wear and intimate apparel operations under Hi-Tex founded by Tefron Ltd. To this end, Tefron transferred most of its assets to Hi-Tex against allotment of additional Hi-Tex shares, and in a tax-exempt transaction, pursuant to Section 104 of the Israeli Income Tax Ordinance as detailed in Note 18 d. below. In view of this, Tefron applied to the Investment Center to endorse its letter of approval to Hi-Tex. In addition, Hi-Tex updated the application for a pre-ruling accordingly. Macro – Macro has chosen 2005 as the elective year under the alternative track, pursuant to the Directives of Section 51d of the Law for the Encouragement of Capital Investments – 1959. The Company informed the Assessing Officer of its choice in its letter of December 27, 2006. F - 54 Tefron Ltd. Notes to Consolidated Financial Statements Note 16: Income taxes (Cont.) a. ‎Tax laws applicable to Group companies (Cont.) Amendment to the Law for the Encouragement of Capital Investments – 1959 In December 2010, the Knesset passed the Law for the Economic Policy for the Years 2011 and 2012 (Legislative Amendment) – 2011, which sets forth, inter alia, amendments to the Law for the Encouragement of Capital Investments – 1959 (hereinafter: "the Law"). The implementation of the amendment is from January 1, 2011. The amendment changed the benefit tracks in the law and applies a uniform tax rate on all of the Company's preferred income. As from the 2011 tax year, the Company is entitled to choose, (without the possibility to change its choice), whether to have the amendment apply to it, and as from that tax year for which the choice is made, the amended tax rate will apply. According to the amendment to the law, the tax rates are as follows: In 2011 and 2012 15% (Development area A – 10%), in 2013 and 2014 12.5% (Development area A – 7%), and in 2015 and thereafter 12% (Development area A" 6%). Correct as of the date of publishing the financial statements, the Company did not make a decision on the transition to applying the amendment, and in light of this did not change its deferred taxes balances as of December 31, 2010. This evaluation of the Company may change in the future. The Law for the Encouragement of Industry (Taxes), 1969 The Company and its subsidiaries in Israel are "industrial companies" in conformity with the Law for the Encouragement of Industry (Taxes), 1969, and by virtue of this law they are entitled to claim increased rates of depreciation, consolidated refund of taxes and an allowable reduction for tax purposes over a period of three years of the costs of listing shares for trading. b. Tax rates applicable to the income of the companies of the Group: The rate of corporate tax in Israel is as follows:in 2008 - 27%, in 2009 - 26%, in 2010 - 25%.Tax at reduced rate of 25% applying to capital gains accrued from January 1, 2003, and this instead of the regular tax rate.In July 2009, the "Knesset" passed the Law for Economic Efficiency (Amended Legislation for Implementing the Economic Plan for 2009 and 2010), 2009, which sets forth, inter alia,, an additional gradual reduction in the rates of the Israeli corporate tax and real capital gains tax starting 2011 to the following tax rates: in 2011 - 24%, 2012 - 23%, 2013 - 22%, 2014 - 21%, 2015 - 20%, 2016 and thereafter - 18%. The effect of the abovementioned change on the balances of deferred taxes has been a decrease in loss of approximately $888 thousand which was recorded to taxes on income in 2009. The tax rate on a subsidiary in the United States is 34%. El-Masira is incorporated in the Free Trade Zone in Jordan, and is taxed according to tax laws applicable in Jordan. The statutory tax rate in the Free Trade Zone in Jordan, for the industry in which the Group is engaged, is 0%. F - 55 Tefron Ltd. Notes to Consolidated Financial Statements Note 16: Income taxes (Cont.) c. ‎Final tax assessments The Company and its subsidiaries operating in Israel have final tax assessments up to and including the 2005 tax year. The main subsidiaries operating outside Israel have final tax assessments until 2008. The Company is subject to provisions of Income Tax Law (Rules for Bookkeeping by Companies with Foreign Investments and Certain Partnerships and Determining their Taxable Income), 1986. In accordance with the aforementioned regulations, the Company reports on taxes on income in accordance with provisions concerning bookkeeping, in US dollars. d. Carry- forward losses for tax purposes and other temporary differences Tefron, Hi-Tex and Macro have carry-forward losses for tax purposes as of December 31, 2010 amounting to $49,823 thousand, which may be used over an unlimited period. In respect of said balances and other deductible temporary differences relating to employee benefits and provision for doubtful debts, the Company recorded in its financial statements deferred tax assets amounting to $6,959 thousand (because of their expected utilization as a result of a reserve for deferred taxes of $5,951 thousand, mainly fixed assets, and due to the expectation of realizing them in a subsidiary against taxable income). The Company has carry-forward losses for tax purposes amounting to $28,860 thousand which, no deferred tax asset has been created for them in the absence of any expected utilization of them in the foreseeable future. e. Deferred taxes Composition: Balance sheets Statements of income December 31 For the year endedDecember 31 $ thousands $ thousands Deferred tax liabilities Property, plant and equipment ) ) ) Revaluation of financial derivatives - ) - - - Actuarial profit for defined benefit plan - ) - - - Surplus cost for acquisition of operations ) ) 41 48 ) ) Deferred tax assets Losses transferred for taxpurposes ) Provision for doubtful accounts ) ) Employee benefits ) ) Financial assets available for sale - 27 - - - Actuarial loss for a definedbenefit plan 40 - Deferred tax income (expenses) Deferred tax assets (liabilities), net ) F - 56 Tefron Ltd. Notes to Consolidated Financial Statements Note 16: Income taxes (Cont.) e. Deferred taxes Composition: Deferred taxes are presented in the balance sheet as follows: December 31 $ thousands Non-current assets Non-current liabilities - ) ) The deferred taxes are computed at the average tax rate of 21.7% (2009-23.5%) based on the tax rates that are expected to apply upon realization. Taxes on income related to items carried to equity: December 31 $ in thousands Loss frominvestment in securities available for sale - ) - Actuarial gain (loss from a defined benefit plan 40 ) Gain from cash flow hedging transactions - 38 8 40 ) f. Tax benefits (expenses) included in statements of income December 31 $ in thousands Deferred taxes, see also (e) above Taxes in respect of previous years - - ) The Company does not intend to distribute dividends which would create a tax liability on its income from an "approved enterprise". F - 57 Tefron Ltd. Notes to Consolidated Financial Statements Note 16: Income taxes (Cont.) g. Theoretical tax Reconciliation between the tax expense, assuming that all the income and expenses, gains and losses in the statement of income were taxed at the statutory tax rate and the taxes on income recorded in the statement of income are as follows: Year ended December 31 $ thousands Loss before taxes on income ) ) ) Statutory tax rate 25
